PER CURIAM.
The appellant-defendant appeals from a denial of his motion under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
On September 20, 1954, a grand jury of Okeechobee County, Florida, indicted the defendant, Willie Jackson, for murder in the first degree. There followed a plea of guilty and a sentence by the trial court that the defendant be confined at hard labor in the state prison for and during the remainder of his natural life.
The defendant’s motion states that he had no counsel at any time during the trial and sentencing. The record fails to show that he did. However, the record on appeal shows a series of letters between judges since the motion under Criminal Procedure Rule No. 1 was filed. Also, the record contains a copy of an order dated the 30th day of September, 1954, signed by A. O. Kanner, Circuit Judge, awarding G. E. Bryant, Jr., attorney at law of Okeechobee, Florida, an attorney’s fee for representing this defendant. The order alluded to does not specifically state what Mr. Bryant’s services were, but an affidavit filed by Mr. Bryant alleges that he represented the defendant during the trial and sentencing for which the defendant is presently incarcerated.
From the various letters in the file it is not difficult to see what the ultimate outcome will be, but, since there is an issue of fact in this cause, not conclusively shown by the record, it is necessary that the trial judge hold a plenary hearing in order to determine whether or not this defendant did have an attorney at his trial and sentencing.
The order of the trial judge denying relief under Criminal Procedure Rule No. 1 is hereby reversed in accordance with the views herein expressed.
Reversed.
SMITH, C. J., and SHANNON and ANDREWS, JJ., concur.